Citation Nr: 0019552	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  99-02 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU), due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, spouse, R.F.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which continued the veteran's 10 percent 
evaluation for his PTSD, denied reopening of the veteran's 
claim for entitlement to service connected for a back 
condition, and denied entitlement to service connection for 
TDIU.


FINDINGS OF FACT

1. The veteran's service-connected PTSD is manifested by no 
more than occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress.

2.  An April 1996 Board decision denied the veteran's claim 
of entitlement to service connection for residuals of a back 
injury.

3.  The evidence associated with the claims file subsequent 
to the April 1996 Board decision does not tend to establish 
any material fact which was not already of record at the time 
of the April 1996 Board decision and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

4.  The veteran's service connected disabilities are his 
PTSD, evaluated as 10 percent disabling; and residuals, right 
shin injury, evaluated as 0 percent disabling.

5.  The veteran's service-connected disabilities do not 
preclude him from securing or following substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.130, C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).

2.  The Board's April 1996 decision, denying entitlement to 
service connection for residuals of a back injury, is final.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.110 (1999).

3.  The evidence received since the Board's April 1996 
decision is not new and material, and the veteran's claim for 
service connection for residuals of a back injury is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

4.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased evaluation for PTSD

The veteran claims that he has suffered an increase in the 
severity of this service-connected disability.  When a 
veteran is seeking an increased rating, such an assertion of 
an increase in severity is sufficient to render the increased 
rating claim well-grounded.  38 U.S.C.A. § 5107(a); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  With a well-
grounded claim arises a statutory duty to assist the veteran 
with the development of evidence in connection with his 
claim.  38 U.S.C.A. § 5107(a).  The Board finds that the 
record as it stands is adequate to allow for equitable review 
of the veteran's increased rating claim and that no further 
action is necessary to meet the duty to assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

VA outpatient treatment reports dated January 1996 to 
February 1997 showed that the veteran attended PTSD group 
meetings.  The veteran reported not liking to socialize and 
suffering from anxiety which was helped by prescribed 
medication.  He shared his experiences in Korea with the PTSD 
group.  The examination showed normal speech, euthymic mood, 
broad affect, good memory, and cognition.  He had no 
nightmares or flashbacks and had no complaints of anxiety or 
depression.

The veteran was afforded a VA examination in November 1997 in 
which the veteran reported no specific complaints except for 
insomnia which was relieved by medication.  He did not have 
flashbacks or preoccupation with the war.  The veteran did 
indicate that after the war he noticed he had difficulty 
getting along with people and had few friends.  He did not 
like being around people and the examiner noted that he had 
no startle reflex or other subjective symptoms of PTSD.  The 
examination showed that the veteran's current stress related 
to his wife's severe medical illness.  The veteran did not 
persistently reexperience battles through flashbacks, and he 
did not avoid things which reminded him of the war.  The 
examiner noted that the onset of the veteran's reported 
symptoms was some time after the Korean War and that there 
was no linkage of his stressors to his current symptoms.  The 
examiner also noted that the veteran was a poor historian, 
but responded appropriately to questions.  He made good eye 
contact and denied any current hallucinations or delusions.  
He denied any suicidal or homicidal thoughts, ideation, plan, 
or intent.  He appeared to have the ability to maintain 
minimal personal hygiene and to perform basic activities of 
daily living.  The veteran was oriented to time, person, and 
place.  His recent, remote, and long term memory were in 
tact.  He denied obsessive or ritualistic behavior and his 
speech was normal rate and appropriate.  He denied panic 
attacks and indicated that he felt nervous a lot but denied 
depression or specific anxiety symptoms.  The veteran denied 
problems with impulse control and denied appetite problems, 
but reported sleep difficulty relieved by sleep medication.  
The diagnoses were Axis I PTSD by history and Axis IV stress 
related to wife's severe medical illness.  Global Assessment 
of Functioning (GAF) score was assessed at 70-80.  The 
examiner noted that the veteran had a history of PTSD 
although current symptoms were not consistent with a current 
diagnosis of PTSD.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The Board finds that the clinical findings of record do not 
reveal a disability picture that warrants an evaluation in 
excess of the currently assigned 10 percent.  The November 
1997 VA examination found that the veteran had a history of 
PTSD, but his symptoms at the time of the examination were 
not consistent with a diagnosis of PTSD.  The examiner noted 
that the veteran's stress was related to his wife's severe 
medical illness.  There was no evidence to show occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), to warrant a 30 
percent evaluation under Diagnostic Code 9411.  

The evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedule standards."  38 C.F.R. § 
3.321(b)(1).  The veteran has not shown that his PTSD has 
resulted in marked interference with his employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
assignment of a higher evaluation must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  New and material evidence

The veteran's claim for service connection for residuals of a 
back injury was denied in an April 1996 Board decision.  The 
Board pointed out then that the veteran's original claim has 
been denied by the RO in September 1985, that a timely appeal 
was not filed, and that the decision of the RO was now final.  
The Board explained that new and material evidence was 
necessary to reopen the claim.  Specifically, the Board noted 
that competent evidence was required which tied the veteran's 
current low back impairment to his injury in military 
service.  The Board concluded that none was presented and 
that therefore the claim was not reopened and remained 
denied.  

The veteran attempted to reopen his claim and the RO issued a 
denial in August 1998.  

The Board notes that unless the Chairman orders 
reconsideration, or one of the other exceptions to finality 
apply, all Board decisions are final on the date stamped on 
the face of the decision.  38 U.S.C.A. § 7104; 38 C.F.R. § 
20.1100.  A claim denied by a final decision may not be 
reopened and readjudicated by the VA, except on the basis of 
new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

A three-part analysis is to be applied when a claim to reopen 
is presented.  See Elkins v. West, 12 Vet. App. 209 (1999).  
The first step is to determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) to reopen the prior claim.  If so, the second step 
requires a determination of whether the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  If the claim is 
not well grounded, the adjudication process must halt, 
despite reopening, because a claim that is not well grounded 
cannot be allowed.  Winters v. West, 12 Vet. App. 203 (1999).  
If the claim is well grounded, then the VA must ensure that 
the duty to assist has been fulfilled before proceeding to 
the third step, a merits adjudication. Id.

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decision makers and is neither 
cumulative nor redundant.  See 38 C.F.R. § 3.156(a); see 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.

The veteran contends that while on patrol during the Korean 
War he slipped off a path and fell approximately 60 feet down 
a hill injuring his back.  He indicated that superiors 
refused to allow medical care and ordered him back to the 
front line.  
In his statement to reopen his claim dated May 1997, the 
veteran indicated that he wished to reopen his claim for 
residuals of a back injury as a direct result of his combat 
experience in the Korean War.  


Evidence subsequent to the April 1996 Board decision included 
VA outpatient treatment records dated in 1996 and 1997; 
previously submitted medical statement from Jose S. Arroyo, 
M.D. dated April 1981; previously submitted CT scan of the 
lumbar spine from St. Joseph's hospital dated in 1981; 
previously submitted military combat record; previously 
submitted VA outpatient treatment record dated June 1989; 
previously submitted service medical clinical record dated 
November 1953.

The newly received evidence is that of the VA outpatient 
treatment records of 1996 and 1997.  While not of record in 
April 1996, is nevertheless not new and material since it 
essentially confirms what was already known in 1996; that is, 
that the veteran has a current back disability and that he 
presumably injured his back during combat service.  What is 
lacking to reopen the veteran's claim is evidence  which 
shows that the veteran's current back disability is causally 
linked to an injury in service.  To the extent that he is 
attempting to present argument regarding a nexus between his 
current disability and service, he is not competent to do so 
since it has not been shown that he has the necessary medical 
skills and training to offer opinions as to medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).

The Board views the above discussion as sufficient to inform 
the veteran of the elements necessary to reopen his claim for 
service connection for the claimed disability.  Graves v. 
Brown, 8 Vet. App. 522, 524-525 (1996).

III.  TDIU

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim that is plausible.  The Board is 
also satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist the veteran mandated by 38 
U.S.C.A. § 5107(a).

A total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned where the 
schedular rating is less than total when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more.  38 
C.F.R. § 4.16(a).

The veteran's service connected disabilities are his PTSD, 
evaluated as 10 percent disabling; and residuals, right shin 
injury, evaluated as 0 percent disabling.  The combined 
disability rating is 10 percent.

As the veteran's service-connected combined disability rating 
is only 10 percent, he does not meet the schedular 
requirements for a TDIU under 38 C.F.R. § 4.16(a). However, 
total disability ratings for compensation may nevertheless be 
assigned where the schedular rating for the service-connected 
disability is less than 100 percent when it is found that the 
service-connected disability is sufficient to produce 
unemployability without regard to advancing age.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.

Here, the veteran alleges that he is unemployable due to his 
service-connected disabilities.  Being unemployed is not the 
same as being unemployable.  There is no probative evidence 
in the record to suggest that the veteran is incapable of 
performing his previous work, or some other form of similar 
work, due solely to his established service-connected 
condition.  

The Board concludes that there is insufficient medical 
evidence to demonstrate that service-connected disabilities 
alone preclude the veteran from securing or following 
substantially gainful employment.  The sole compensably rated 
service-connected disability, PTSD, has been characterized by 
examiners as mild in a November 1997 VA examination.  
Moreover, the veteran has a nonservice-connected disability 
that may affect his employability.  However, entitlement to a 
TDIU must be established solely on the basis of impairment 
arising from service-connected disorders.  Blackburn v. 
Brown, 4 Vet. App. 395, 398 (1993).  The underlying 
determination, moreover, is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can actually find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The Board 
therefore finds that entitlement to TDIU is not established.  
38 C.F.R. §§ 3.340, 4.16.

The evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an evaluation in excess of 10 percent for PTSD 
is denied.

New and material evidence not having been submitted to reopen 
the claim for service connection for residuals of a back 
injury, service connection remains denied.

A total rating based on individual unemployability due to 
service-connected disabilities is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

